Citation Nr: 1745084	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-31 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent disabling for meniscal degeneration of the right knee with arthritis, prior to May 2, 2011.

2.  Entitlement to a rating in excess of 30 percent disabling for meniscal degeneration of the right knee with arthritis and total knee replacement, from July 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to November 1979, and from June 1980 to June 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction is now with the RO in Phoenix, Arizona.

In May 2015, the Veteran testified at a VA hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding is of record.  

The Board remanded this issue in October 2015.  The development is complete.


FINDINGS OF FACT

1.  Prior to May 2, 2011, the Veteran's right knee disability did not manifest in extension limited to 30 degrees or greater, ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, or symptoms closely analogous to such impairments of comparable severity.

2.  From July 1, 2012, the Veteran's right knee disability manifested in chronic residuals consisting of severe painful motion or weakness in the affected extremity.

3.  For the period prior to May 2, 2011, the Veteran's right knee disability manifested in slight recurrent lateral instability.

CONCLUSIONS OF LAW

1.  Prior to May 2, 2011, the criteria for a rating in excess of 30 percent for right knee meniscal degeneration with arthritis were not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5261(2016).

2.  After July 1, 2012, the criteria for a rating for 60 percent for post-operative right knee meniscal degeneration with arthritis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5260, 5261 (2016).

3.  For the period prior to May 2, 2011, the criteria for a separate 10 percent rating for instability due to right knee disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  A standard August 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's treatment, VA Vocational Rehabilitation, and Social Security Administration records have also been obtained.  

The Veteran was provided VA medical examinations in August 2010, and February 2016.  As discussed below, the Board finds that the examinations, along with the Veteran's treatment records, are sufficient evidence for deciding the claim.  Together, they show consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Increased Rating

The Veteran seeks a higher rating for his right knee disability.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 should be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  Id.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, restricted or excess movement of the joint, pain on movement, and weakness.  Id.

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Regulation also specifies that when testing joints, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).  Furthermore, the Court has held that VA examinations must comply with Section 4.59 to be adequate.  Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016).  The Board acknowledges that VA examination reports do not specifically address range of motion of the left knee.  However, the evidence of record indicates that the Veteran also has meniscal damage to his left knee; and thus testing on an opposite undamaged joint is not possible.  

Diagnostic Code 5010 provides ratings that arthritis due to trauma, substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is imaging evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2016).  Diagnostic Code 5260 provides for a rating where flexion is limited.  The highest rating assignable under this code is 30 percent where flexion is limited to 15 degrees.  Diagnostic Code 5261 provides for a rating where extension of the leg is limited.  A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Under Diagnostic Code 5256, for ankylosis of the knee, a 40 percent rating contemplates the knee fixed in flexion between 10 and 20 degrees; a 50 percent rating contemplates the knee fixed in flexion between 20 and 45 degrees; and a 60 percent rating contemplates extremely unfavorable ankylosis, with the knee fixed in flexion at an angle of 45 degrees or more.  

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability; a 20 percent rating when there is moderate recurrent subluxation or lateral instability; and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).  Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257), a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

Currently, the Veteran's right knee disability is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, used for rating knee replacement (prosthesis).  The diagnostic code calls for a 100 percent rating for one year following implantation of the prosthesis.  After the expiration of that period, a minimum 30 percent disability rating may be assigned for prosthetic replacement of the knee joint.  Greater disability ratings may be assigned for prosthetic knee replacement with intermediate degrees of residual weakness, pain, or limitation of motion, to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262. 

The maximum disability rating available for postoperative residuals of a knee replacement is 60 percent, if accompanied by chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A higher rating is precluded by 38 C.F.R. § 4.68, which provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  Amputation of the leg at the middle or lower third of the thigh calls for a 60 percent rating under Diagnostic Code 5162, and a higher rating is not assignable unless there is amputation of a lower extremity at the upper third of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5161.  

Analysis

The Veteran seeks a rating in excess of 30 percent for the appeals period in question.  The appeal period before the Board begins on July 12, 2009, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The Veteran had a right total knee arthroplasty in May 2011.  In the one year period following implantation of the prosthesis, the Veteran was in receipt of a 100 percent disability rating.  Since the Veteran was already receiving the maximum schedular benefit during the one year period, a higher schedular rating is not possible during that period, and the Board need not discuss any treatment reports or examination findings in that time.  After the one year period, the Veteran was assigned a 30 percent disability rating effective July 1, 2012, the minimum rating assignable under Diagnostic Code 5055.  

In a September 2009 VA treatment record, the Veteran reported that his right knee pain was severe and constant, with stiffness, occasional swelling, and subjective instability.  The Veteran did not report use of an assistive device.  Upon examination, crepitus was noted.  The clinician also noted that range of motion in the right knee was at full extension, and 140 degrees flexion with tenderness to palpation but no observable or objective instability. 

In August 2010, the Veteran was afforded a VA examination.  At the examination, the Veteran reported that his right knee gives way three times daily but does not lock; had impaired ability to kneel, squat, climb, run and sit or stand for prolonged periods; and moderate right knee pain with severe flare-ups five times a month.  Upon examination, the examiner found no varus or valgus stress of the right knee, and range of motion showed extension to 17 degrees with flexion to 107 degrees.  Further range of motion in flexion and extension was limited because of pain.  After three repetitions, range of motion testing revealed extension limited to 15 degrees and flexion to 11 degrees, as well as pain in extreme range of motion.  Pain was noted throughout the range of motion.  Although the McMurray test was positive, the examiner found no mechanical ligamentous instability of the right knee.

In a December 2010 treatment record, the Veteran's range of motion in his right knee was to full extension and flexion to 120 degrees.  Further testing resulted in 7 degrees valgus with an increase in flexion to 12 degrees, with no effusion.

In an April 2011 VA orthopedic consultation, the Veteran reported constant pain at a 7 or worse out of 10.  The Veteran's range of motion was noted as 0 to 125 degrees, with valgus of 10 degrees in flexion. 

In a December 2013, the Veteran was treated for falling because his legs went out and he fell onto the cement.

In an April 2015 treatment record, the Veteran range of motion in the right knee was noted as less than 10 degrees for both extension and flexion.  

At the May 2015 hearing, the Veteran testified that there was swelling in his right knee; his knee is unstable causing many falls; his knee is in pain at all times; pain level is 7 out of 10; and that he wears a brace.  The Veteran further testified that he has his knee out in front at all time and is unable to bend his knee behind, or move back and forth like his left knee. 

Pursuant to the Board's October 2015 remand, the Veteran was afforded another VA examination in February 2016.  At the examination, the Veteran reported constant pain, pain at every other step, stiffness, and swelling and that he is still limited in a lot of activities.  The Veteran denied flare ups.  The examiner noted residual weakness, pain, and limitation of motion.  The examiner did not endorse subluxation, or lateral instability in either knee.  The examiner further indicated that the right knee had reduced strength but no atrophy.  Range of motion testing revealed flexion between 5 to 120 degrees and extension between 120 to 5 degrees.  The examiner noted no functional loss after repetitive testing.  Pain in flexion and when weight bearing were noted without additional functional loss.  The examiner found objective evidence of moderate tenderness to palpation but no crepitus.  The examiner also noted less movement than normal due to ankylosis, adhesions and weakened movement due to muscle or peripheral nerve injury.  

Prior to May 2, 2011

After reviewing the evidence of record, the Board finds that a rating in excess of 30 percent for the Veteran's right knee is not warranted prior to May 2, 2011.  The Board finds that there is no evidence that extension was ever limited to, or more nearly approximated, 30 degrees or greater so as to warrant assignment of a higher rating under Diagnostic Code 5261.  Upon examination, the Veteran's range of motion was not limited in extension to more than 17 degrees.  The Board is cognizant of the Veteran's competency and credibility to report constant pain.  The Board further notes that multiple examinations indicated that there was pain throughout the range of motion.  However, even considering additional functional loss due to pain, there is no evidence that extension was ever limited to, or more nearly approximated, 30 degrees.

The Board has considered the applicability of other potential diagnostic codes for higher or separate ratings for this period.  There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  As the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively.  In consideration of the above facts, the Board finds that a rating of 30 percent for the period prior to May 2, 2011 is not warranted.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

From July 11, 2012

For the period after July 11, 2012, after resolving all reasonable doubt in the Veteran's favor, the Board finds that a rating of 60 percent for the Veteran's right knee is warranted.  The Veteran competently reported weakness, severe pain and instability in his knee.  In consideration of the above facts, the Board finds that a rating of 60 percent for the Veteran's right knee is warranted.  See 38 U.S.C.A. § 5107 (b) (West 2015); 38 C.F.R. § 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Instability 

Furthermore, resolving all reasonable doubt in the Veteran's favor, the Board finds that for the period prior to May 2, 2011, the evidence supports a minimum rating under Diagnostic Code 5257 for slight knee instability.  The Veteran competently reported instability in his knees.  Notably, the Veteran reported that his right knee gives way daily, with occasional falls.  In August 2010, the VA examiner noted that McMurray instability test was positive although no mechanical ligamentous instability was found.  Furthermore, December 2010 and April 2011 treatment record, note results of valgus stress test at 7 degree with an increase in flexion to 12 degrees, and of 10 degrees in flexion.  This along with the lay testimony of the Veteran represents competent and probative evidence in favor of the claim.  The Board notes that there is competent and probative evidence against the claim.  However, the evidence is in relative equipoise and the benefit of the doubt is accorded to the Veteran.  See 38 C.F.R. § 4.7.; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As a greater degree of instability is not shown, a higher rating is not warranted.  Based on the evidence, and in consideration of the DeLuca precepts, the Board assigns an initial rating of 10 percent for mild instability, but no higher under DC 5257, for the period prior to May 2, 2011. 

There are no additional expressly or reasonably raised issues presented on the record. 


ORDER

For the period prior to May 2, 2011, entitlement to a rating in excess of 30 percent disabling for meniscal degeneration of the right knee with arthritis is denied.

For the period from July 1, 2012, entitlement to a rating of 60 percent disabling for meniscal degeneration of the right knee with arthritis and total knee replacement is granted.

For the period prior to May 2, 2011, entitlement to a rating of 10 percent disabling for right knee instability is granted.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


